 

Exhibit 10.26

 

[tlogo.jpg] 

 

  October 31, 2014

 

Potomac Construction Limited

3089 Bathurst Street Suite 205A

Toronto, Ontario M6A 2A4 Canada

 

Re: Investment Agreement

 

Dear Potomac Construction Limited:

 

Reference is hereby made to that certain Investment Agreement (the “Agreement”),
dated as of October 31, 2014, between Lightlake Therapeutics Inc., a Nevada
corporation (the “Company”) and Potomac Construction Limited (“Investor”). This
letter agreement will confirm the understanding and agreement of the undersigned
parties regarding the interpretation and application of certain terms of the
Agreement. Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Agreement.

 

The Company is presently contemplating entering into an agreement (the “Adapt
Agreement”) with Adapt Pharma Operations Limited or its affiliate (as
applicable, “Adapt”) pursuant to which, inter alia (i) the Company will transfer
to Adapt certain patent applications claiming inventions associated with the
Product and potentially other products containing naloxone for use in the
treatment of opioid overdoses, (ii) the Company will transfer or assign to Adapt
certain existing inventories of product, materials and work in process and
certain contractual rights under contracts relating to the Company’s development
of the Product, (iii) the Company will exclusively license to Adapt (with the
right to grant sublicenses) other current or future patents, as well as know-how
and other intellectual property for exploitation in connection with such
products on a worldwide basis, (iv) Adapt, as consideration for such transfers,
assignments and licenses, shall pay the Company certain upfront and contingent
milestone payments, as well as royalties on its sales of products developed
pursuant to the Adapt Agreement. The transactions contemplated by the Adapt
Agreement are referred to herein collectively as the “Adapt Transaction”.

 

In relation to the Adapt Transaction, the Company and the Investor hereby agree
as follows:

 

1.         With respect to the Agreement, the definition of Net Profit shall be
replaced as follows: “Net Profit” shall mean any pre-tax revenue received by the
Company that was derived from the sale of the Product less any and all expenses
incurred by and payments made by the Company in connection with the Product,
including but not limited to an allocation of Company overhead based on the
proportionate time, expenses and resources devoted by the Company to
Product-related activities, which allocation shall be determined in good faith
by the Company.

 

Lightlake Therapeutics Inc.

96-98 Baker Street First Floor London, W1U 6TJ United Kingdom

Phone: 44 20 3617 8739

www.lightlaketherapeutics.com

 

   

 

 

 

2.         All amounts the Investor may be entitled to receive in respect of
proceeds received by the Company of the Adapt Transaction, pursuant to the Adapt
Agreement or otherwise shall be the responsibility and obligation solely of the
Company or its successor. The Investor agrees and covenants, for the benefit of
the Company and Adapt, Adapt’s successors, assigns and sublicensees and each of
their respective shareholders, directors, officers and employees (the “Adapt
Parties”), that it shall under no circumstances seek payment or other
compensation for any such amount directly from any Adapt Party or assert any
claim against any Adapt Party in relation to the Adapt Agreement or the Adapt
Transaction.

 

3.         The Company and the Investor agree that the Adapt Parties are express
third party beneficiaries of the Investor’s covenants contained in this letter
agreement and may enforce the provisions hereof and that the foregoing is a
material inducement to Adapt to enter into the Adapt Agreement.

 

4.         This letter agreement shall be governed by the laws of the State of
New York, without regard to the conflicts of law provisions thereof. No
provision of this letter agreement shall be amended, waived or otherwise
modified without the express prior written consent of the Company, the Investor
and Adapt. This letter agreement shall be binding on the parties hereto and
their respective successors, heirs and personal representatives.

 

5.         This letter agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This letter agreement may be executed by facsimile or
electronically transmitted signatures and such signatures shall be deemed to
bind each party hereto as if they were original signatures.

 

Please confirm your agreement with the foregoing by executing this letter
agreement where indicated below.

 

  Sincerely,         LIGHTLAKE THERAPEUTICS INC.         By: /s/ Kevin Pollack  
Name: Kevin Pollack   Title: CFO and Director

 

Accepted and agreed:

 

POTOMAC CONSTRUCTION LIMITED

 

By: /s/ James Krueger   Name: James Krueger   Title: President  

 

Lightlake Therapeutics Inc.

96-98 Baker Street First Floor London, W1U 6TJ United Kingdom

Phone: 44 20 3617 8739

www.lightlaketherapeutics.com

 



   

